FILED
                             NOT FOR PUBLICATION                           MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


JOEL GUADALUPE INDA-ULLOA,                       No. 12-74226

               Petitioner,                       Agency No. A089-111-603

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 13, 2014**

Before:        CLIFTON, BEA and WATFORD, Circuit Judges.

       Joel Guadalupe Inda-Ulloa, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum and withholding

of removal. We have jurisdiction under 8 U.S.C. § 1252. We review for


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
substantial evidence the factual findings, Wakkary v. Holder, 558 F.3d 1049, 1056

(9th Cir. 2009), and we deny the petition for review.

      Even if Inda-Ulloa established changed circumstances to excuse his

untimely asylum application, substantial evidence supports the agency’s finding

that his past experiences in Mexico, including being called derogatory names

related to sexual orientation, did not rise to the level of persecution. See Halaim v.

INS, 358 F.3d 1128, 1132 (9th Cir. 2004) (discrimination does not constitute

persecution).

      Further, substantial evidence supports the agency’s finding that Inda-Ulloa

failed to demonstrate a well founded fear of future persecution in Mexico based on

either his homosexuality or his mental disability. See Nagoulko v. INS, 333 F.3d

1012, 1016-18 (9th Cir. 2003) (fear of future harm is too speculative). Thus, Inda-

Ulloa’s asylum claim fails.

      Because Inda-Ulloa failed to establish eligibility for asylum, his withholding

of removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).

      PETITION FOR REVIEW DENIED.




                                           2                                    12-74226